department of the treasury internal_revenue_service washington d c date cc dom fs p si uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel tax litigation from subject assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend donor partnership dollar_figurea dollar_figureb date x date y issue whether the provisions of the partnership_agreement preventing liquidation constitute an applicable_restriction within the meaning of sec_2704 conclusion the provisions of the partnership_agreement preventing liquidation constitute an applicable_restriction within the meaning of sec_2704 which may be disregarded in valuing the transferred partnership interests to the extent that such provisions are more restrictive than the limitations that would apply under state law generally applicable to partnerships in the absence of such provisions facts on date x donor and his spouse formed a limited_partnership donor transferred dollar_figurea in cash and publicly_traded_securities in exchange for an approximate percent interest general_partnership interest and a percent limited_partnership_interest donor’s spouse transferred dollar_figureb in exchange for a dollar_figure percent general_partnership interest the partnership_agreement provides that partnership will continue for years or until the general_partner and the holders of more than percent of the limited_partnership interests agree to terminate the partnership no partner may withdraw or reduce his capital_contribution until termination the agreement may be amended only with the consent of the general_partner and the holders of more than percent of the limited_partnership interests on date y donor gave his limited_partnership_interest in four equal shares to his three children and a_trust for his grandchildren in valuing the transfers for gift_tax purposes donor reduced the net asset value of the interests by percent to reflect the minority status and lack of marketability of the interests despite the fact that the underlying assets of the partnership consisted of readily marketable assets law and analysis sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the tax shall apply whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that the value of the transferred property at the date of the gift shall be considered the amount_of_the_gift sec_2704 of the code provides in part that in the case of a transfer of an interest in a partnership to a member_of_the_transferor's_family if the transferor and members of the transferor's family hold immediately before the transfer control of the entity then any applicable_restriction shall be disregarded in determining the value of the transferred interest sec_2704 of the code provides in part that the term applicable_restriction means any restriction a which effectively limits the ability of the partnership to liquidate and b with respect to which the transferor or any member of the transferor’s family either alone or collectively has the right after such transfer to remove in whole or in part the restriction the legislative_history of sec_2704 provides in part as follows under the conference agreement any restriction that effectively limits the ability of a corporation or partnership to liquidate is ignored in valuing a transfer among family members if the transferor and family members control the corporation or partnership and the restriction either lapses after the transfer or can be removed by the transferor or members of his family either alone or collectively example --mother and son are partners in a two- person partnership the partnership_agreement provides that the partnership cannot be terminated mother dies and leaves her partnership_interest to daughter as the sole partners daughter and son acting together could remove the restriction on partnership_termination under the conference agreement the value of mother’s partnership_interest in her estate is determined without regard to the restriction such value would be adjusted to reflect any appropriate fragmentation discount this rule does not apply to a commercially reasonable restriction which arises as part of a financing with an unrelated party or a restriction required under state or federal_law the provision also grants to the treasury secretary regulatory authority to disregard other restrictions which reduce the value of the transferred interest for transfer_tax purposes but which do not ultimately reduce the value of the interest to the transferee h_r conf_rep no 101st cong 2nd sess date sec_25_2704-2 provides in part that an applicable_restriction is a limitation on the ability to liquidate the entity in whole or in part that is more restrictive than the limitations that would apply under state law generally applicable to the entity in the absence of the restriction a restriction is an applicable_restriction only to the extent that the transferor or the transferor’s estate and any members of the transferor’s family can revoke the restriction immediately_after_the_transfer sec_25_2704-2 provides in part that if an applicable_restriction is disregarded the transferred interest is valued as if the restriction does not exist and as if the rights of the transferor are determined under state law that would apply but for the restrictions sec_25_2704-3 provides that sec_25_2704-2 applies to transfers occurring after date of property subject_to applicable restrictions created after date the missouri uniform limited_partnership law mo ann stat west as in effect on the dates of formation and gift sec a limited_partner may withdraw from a limited_partnership at the time or on the happening of events specified in writing in the partnership_agreement if the agreement does not specify in writing the time or the events upon the happening of which a limited_partner may withdraw or a definite time for the dissolution and winding up of the limited_partnership a limited_partner may withdraw upon not less than six months prior written notice to each general_partner at his address on the books of the limited_partnership sec except as otherwise provided in sections to upon withdrawal any withdrawing partner is entitled to receive any distribution he is entitled to receive under the partnership_agreement and if not otherwise provided in the agreement he is entitled to receive within a reasonable_time after withdrawal the fair value of his interest in the limited_partnership as of the date of withdrawal based upon his right to share in distributions from the partnership emphasis added as noted above under the partnership_agreement the partnership will terminate in years dissolution prior to the termination_date or amendment of the agreement requires the consent of the general_partner and the holders of more than percent of the limited_partnership interests under applicable state law however in the absence of the restrictions in the partnership_agreement a transferee could have liquidated the subject interests in six months notice and received the fair value of the interests the provisions of the partnership_agreement are more restrictive than state law and thus constitute an applicable_restriction within the meaning of sec_2704 see sec_25_2704-2 example illustrating that a restriction on a right to put preferred_stock to the corporation is a limitation on the ability to liquidate the entity in whole or in part and is disregarded in valuing the preferred_stock for transfer_tax purposes finally the requirements of sec_2704 of the code are satisfied that is the restriction could be removed after the transfer by donor and members of his family accordingly the provisions of the partnership_agreement preventing liquidation constitute an applicable_restriction within the meaning of sec_2704 which may be disregarded in valuing the transferred partnership interests to the extent that such provisions are more restrictive than the limitations that would apply under state law generally applicable to partnerships in the absence of such provisions case development hazards and other considerations by william c sabin jr senior technician reviewer passthroughs special industries branch field service division
